Citation Nr: 1339512	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The appellant served on active duty for training (ADT) in the Army National Guard from April 1966 to August 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The VBMS and Virtual VA folders have been reviewed.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2013 Informal Hearing Presentation, the representative asked that the appeal be remanded for a VA examination.  On review, and as set forth below, the Board finds that the requirements for a VA examination are met.  See 38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Private audiometric findings appear to show a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2013).  A statement from PinDrop Hearing received in March 2012 notes bilateral tinnitus.  Thus, there is evidence of current disability.  

Regarding whether there was an in-service event or injury, the appellant only served on ADT.  The term "active military, naval, or air service", however, includes any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013).  Service treatment records are negative for any complaints of or treatment related to hearing loss or tinnitus.  At separation, a hearing loss disability for VA purposes was not shown and the appellant specifically denied hearing loss or ear trouble.  

DD Form 214 shows the appellant's military occupational specialty (MOS) was supply handler.  This MOS does not appear consistent with noise exposure. Notwithstanding, the appellant reported that he was around artillery regularly, that he was exposed to loud noise from gunfire without hearing protection, and that he was not given an examination upon separation.  He is competent to report noise exposure, symptoms of hearing loss, and ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  The appellant's DD Form 214 shows that he was awarded an expert badge (rifle).  Resolving reasonable doubt in his favor, the Board finds evidence of in-service noise exposure trauma.  See 38 C.F.R. § 3.102 (2013).

The records received from PinDrop Hearing do not include any statements regarding etiology.  The appellant, however, asserts that current disability is related to in-service noise exposure and essentially argues continuing symptomatology.  For example, in his notice of disagreement he reported he felt his hearing was normal and it was not until coming home and being away from the noise that he realized his hearing had deteriorated.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to determine the nature and etiology of claimed bilateral hearing loss and tinnitus.  The claims folder should be available for review by the examiner.  

The examiner should note that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection.

The appellant claims that he had military noise exposure during his period of ADT (April 1966 to August 1966) and that after he returned home, he realized that his hearing had deteriorated.  Service records show that the appellant was a supply handler; however, he also received an expert badge (rifle) and thus, there is some evidence of noise exposure.  It should be noted that the appellant is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided, the examiner should provide a fully reasoned explanation.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any currently diagnosed bilateral hearing loss and/or tinnitus is related to noise exposure during his period of ADT.  In making this determination, the examiner should consider any post-service noise exposure and/or medical conditions (the appellant has a history of Wagner's disease and chemotherapy).  Additionally, the examiner is requested to discuss medically known or theoretical causes of hearing loss and tinnitus and describe how disability which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes.  A complete explanation for any opinion expressed must be provided.  

2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  All applicable laws and regulations should be addressed.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


